DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 appears to be missing a “)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-4, 7-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the portable sensor device comprises three electrodes”; it is unclear and confusing whether this is an added embodiment or the same embodiment. Claim 2 depends from claim 1 which requires the portable sensor device to comprise two electrodes. Suggested language would be “further comprising … a third electrode”
Claim 2 recites “a conducting state”; it is unclear whether this is the same conducting state as in claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “a blocking state”; it is unclear whether this is the same blocking state as in claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “closing a connection between the three electrodes”; it is unclear whether this is an additional step or the same step that closes a connection between the two electrodes in claim 1. Additionally it is unclear whether this is an arbitrary/random connection that is closed between any of the electrodes, or specific electrodes or all the electrodes. 
Claim 3 recites “user input”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “receiving a trigger comprises receiving user input”; it is unclear whether the user input is the trigger or whether the trigger also includes a user input in order to initiate the process. If latter, what is the purpose of the signal from the user input.
Claim 4 recites the limitation “receiving a trigger comprises receiving a signal from an external device”; it is unclear whether the signal from the external device is the trigger or whether the trigger also includes a signal from an external device. If latter, what is the purpose of the signal from the external device. 
Claim 7 recites “wherein the portable sensor device comprises three electrodes”; it is unclear and confusing whether this is an added embodiment or the same embodiment. Claim 7 depends from claim 6 which requires the portable sensor device to comprise two electrodes. Suggested language would be “further comprising … a third electrode”
Claim 7 recites “a conducting state”; it is unclear whether this is the same conducting state as in claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “a blocking state”; it is unclear whether this is the same blocking state as in claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “closing a connection between the three electrodes”; it is unclear whether this is an additional step or the same step that closes a connection between the two electrodes in claim 6. Additionally it is unclear whether this is an arbitrary/random connection that is closed between any of the electrodes, or specific electrodes or all the electrodes. 
Claim 8 recites “user input”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “when executed by the processor, because the portable sensor device to receive user input”; it is unclear what function, if anything, the received user inputs serves to provide.
Claim 10 recites the limitation “the portable sensor device to receive a signal from an external device” it is unclear what function, if anything, the signal from an external device serves to provide. If latter, what is the purpose of the signal from the external device. 
Claim 11 recites the limitation “compare electrical signals from the two electrodes”; it is unclear what function, if anything, the result of the comparison serves to provide. Are the results stored, displayed, or transmitted to an external device?
Claim 13 recites “computer program code”. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 9 inherit the same deficiency as the independent claim from which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No 20120157867 granted to Pekonen (hereinafter “Pekonen”).
Regarding claim 1, Pekonen discloses a method for obtaining data (e.g. para 0007, abstract, method of using the apparatus) for an Electrocardiogram, ECG, (e.g. para 0044) using a portable sensor device (e.g. para 0009, 0029, figs 1 and 20) comprising two electrodes (e.g. para 0060, fig. 8 “skin electrodes 200, 202), the method comprising the steps of:  receiving a trigger to obtain measurements for the ECG (e.g. para 0044 “signal detection circuitry 206…detected waveform may be used to compute various parameters of the biometric signal, e.g., electrocardiographic characteristics, such as ECG waveform…”); setting at least one switch in a conducting state to close a connection between the two electrodes (e.g. fig. 8, para 0060 
Regarding claim 2, Pekonen discloses the method according to claim 1, further discloses including additional electrodes (here “three electrodes”) positioned on the user to capture measurements (e.g. para 0032 and 0035 “it should be noted that while the embodiments described below relate to a measurement apparatus comprising two skin electrodes 200, 202, the measurement apparatus may comprise more than two skin electrodes 100 to 108 or a single skin electrode 200 or 202”, fig 1,) wherein the step of setting the at least one switch in a conducting state comprises closing a connection between the three electrodes and wherein the step of setting the at least one switch in a blocking state comprises conductively separating the three electrodes (e.g. para 0060, fig. 8, “the control signal selectively closes and opens the switch 218…the switch 218 selectively couples, e.g. short circuits, the first signal line 201 to the second signal line 203 in response to the control signal. As a consequence, the potential difference between the first and the second skin electrode 200, 202 is equalized, and the equalization is carried out before the signal detection circuitry 206”).  

Regarding claim 3, Pekonen discloses the method according to claim 1, wherein the step of receiving a trigger comprises receiving user input of a user interface element of the portable 


Regarding claim 4, Pekonen discloses the method according to claim 1, wherein the step of receiving a trigger comprises receiving a signal from an external device (e.g. para 0036 “signal taken from an external equipment external to the apparatus”, para 0047).  

Regarding claim 5, Pekonen discloses the method according to claim 1, wherein the step of capturing measurements comprises comparing electrical signals from the two electrodes (e.g. paras 0035, 0046, 0066 “differential amplifier 220”).  


Regarding claim 6, Pekonen discloses a sensor device (e.g. para 0009, 0029, fig 1) for obtaining data for an Electrocardiogram, ECG, (e.g. para 0044) the portable sensor device (e.g. figs 1 and 20) comprising:  two electrodes (e.g. para 0060, fig. 8 “skin electrodes 200, 202); at least one switch (e.g. fig. 8, para 0060 “switch 218”); a processor (e.g. para 0083, figs 15-17 “microcontroller unit 256”); and  a memory storing instructions that, when executed by the processor, cause the sensor device to (e.g. para 0083):  receive a trigger to obtain measurements for the ECG (e.g. para 0083, 0044 “signal detection circuitry 206…detected waveform may be used to compute various parameters of the biometric signal, e.g., electrocardiographic characteristics, such as ECG waveform…”); set the at least one switch in a 

Regarding claim 7, Pekonen discloses the portable sensor device according to claim 6, comprising three electrodes (e.g. para 0032 and 0035 “it should be noted that while the embodiments described below relate to a measurement apparatus comprising two skin electrodes 200, 202, the measurement apparatus may comprise more than two skin electrodes 100 to 108 or a single skin electrode 200 or 202”, fig 1,), and wherein the instructions to set the at least one switch in a conducting state comprise instructions

Regarding claim 8, Pekonen discloses the portable sensor device according to claim 6, wherein the portable sensor device further comprises a user interface element; and wherein the instructions to receive a trigger comprise instructions that, when executed by the processor, cause the portable sensor device to receive user input of the user interface element (e.g. e.g. para 0047 “The selected measurement mode may be received by the controller as a command from a user through a user interface or through the communication circuitry of the measurement apparatus” or fig. 20, user input is considered to be holding the bar 1500… The interference suppression circuitry 204, 400 may again be integrated to the measurement apparatus to selectively couple the skin electrodes to the common potential.”).


Regarding claim 9, Pekonen discloses the portable sensor device according to claim 8, having a user interface (e.g. para 0047) is a push button (e.g. para 0044 and 0047). 

Regarding claim 10, Pekonen discloses the portable sensor device according to claims 6, wherein the instructions to receive a trigger comprise instructions that, when executed by the processor, cause the portable sensor device to receive a signal from an external device (e.g. para 0036 “signal taken from an external equipment external to the apparatus”, para 0047).  

Regarding claim 11, Pekonen discloses the portable sensor device according to claims 6, wherein the instructions to capture measurements comprise instructions that, when executed 

Regarding claim 12, Pekonen discloses the portable sensor device according to claims 6, wherein the electrodes are integral to the portable sensor device (e.g. figs 1, 19, 20).  


Regarding claim 13, Pekonen discloses a computer program for obtaining data for an Electrocardiogram, ECG, (e.g. para 0044) using a portable sensor device (e.g. para 0009, 0029, figs 1 and 20) comprising two electrodes (e.g. para 0060, fig. 8 “skin electrodes 200, 202), the computer program comprising computer program code which, when run on a sensor device causes the sensor device to:  receive a trigger to obtain measurements for the ECG (e.g. para 0083, 0044 “signal detection circuitry 206…detected waveform may be used to compute various parameters of the biometric signal, e.g., electrocardiographic characteristics, such as ECG waveform…”);  set the at least one switch in a conducting state to close a connection between the two electrodes;  set the at least one switch in a blocking state to conductively separate the two electrodes  (e.g. para 0060, fig. 8, “the control signal selectively closes and opens the switch 218…the switch 218 selectively couples, e.g. short circuits, the first signal line 201 to the second signal line 203 in response to the control signal. As a consequence, the potential difference between the first and the second skin electrode 200, 202 is equalized, and the equalization is carried out before the signal detection circuitry 206”); and  capture measurements for the ECG using the at least two electrodes (e.g. para 0060, fig. 8).

Regarding claim 14, Pekonen discloses a non-transitory, computer- readable storage medium storing instructions (e.g. para 0047) that when executed by a computer cause the computer to perform a method for obtaining data for an Electrocardiogram, ECG (e.g. para 0044), using a portable sensor device (e.g. para 0009, 0029, figs 1 and 20) comprising two electrodes (e.g. para 0060, fig. 8 “skin electrodes 200, 202), the method comprising:  receiving a trigger to obtain measurements for the ECG (e.g. para 0083, 0044 “signal detection circuitry 206…detected waveform may be used to compute various parameters of the biometric signal, e.g., electrocardiographic characteristics, such as ECG waveform…”);  setting the at least one switch in a conducting state to close a connection between the two electrodes;  setting the at least one switch in a blocking state to conductively separate the two electrodes (e.g. para 0060, fig. 8, “the control signal selectively closes and opens the switch 218…the switch 218 selectively couples, e.g. short circuits, the first signal line 201 to the second signal line 203 in response to the control signal. As a consequence, the potential difference between the first and the second skin electrode 200, 202 is equalized, and the equalization is carried out before the signal detection circuitry 206”); and  capturing measurements for the ECG using the at least two electrodes (e.g. para 0060, fig. 8). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792